Citation Nr: 0902196	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-34 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active military service from December 1959 to 
April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2003 rating decision in which 
the RO in New York, New York, granted service connection and 
assigned an initial, 0 percent (noncompensable) rating for 
asbestosis, effective March 12, 2002.  In June 2004, the  
veteran filed a notice of disagreement (NOD) with the  
initial rating assigned.  Jurisdiction was later transferred 
to the RO in Philadelphia, Pennsylvania, which issued a 
statement of the case (SOC) in August 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2005.

Since this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal  have been accomplished.

2.  Since the March 12, 2002,  effective date of the grant of  
service connection, the manifestations of the veteran's 
asbestosis, as shown by reliable pulmonary function tests 
(PFTs), have included a Diffusion Capacity for Carbon 
Monoxide (Single Breath) (DLCO (SB)) of 106 percent of the 
predicted value in September 2004, a Forced Vital Capacity 
(FVC) of 86 percent in September 2004, and a FVC of 91 
percent of predicted value in May 2007.  




CONCLUSION OF LAW

The criteria for an initial, compensable rating for 
asbestosis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.96, 4.97, Diagnostic 
Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2003 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for asbestosis (as the claim was then).  The 
letter also provided notice as to what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  In 
addition, a March 2006 post-rating letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The June 2003 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the January 2003 
letter.  After issuance of the March 2006 letter, the veteran 
responded, via a VCAA Notice Response form, and stated that 
he had no additional information or evidence to give VA to 
substantiate his claim.  He also requested that his claim be 
decided as soon as possible.  After issuance of the March 
2006 letter, the May 2007 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service  private treatment records  and the reports of VA 
examinations in March 2003, September 2004, and May 2007, and 
associated VA PFTs.  Also of record and considered in 
connection with the appeal are  various written statements 
provided by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as  to which of two ratings applies under a 
particular Diagnostic  Code (DC), the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating;  otherwise, the lower rating 
applies.  38 C.F.R. 
§ 4.7 (2008).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 
Vet. App. at 126.

The veteran contends that he is entitled to an initial, 
compensable rating for asbestosis, which is evaluated under 
DC 6833.  38 C.F.R. § 4.97, DC 6833 (2008).  Under DC 6833,  
a 10 percent rating (the minimum, compensable rating) is 
warranted when FVC is 75 to 80 percent of predicted; or, if 
DLCO (SB) is 66 to 80 percent of predicted.  This diagnostic 
code also provides for ratings of 30, 60, and 100 percent, 
for PFT results demonstrating increasingly greater 
impairment.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2008).

A January 2000 private medical record from Dr. Cohen notes 
that the veteran denied shortness of breath, cough, or weight 
loss.  The veteran's lungs were clear to auscultation, but it 
was noted that the veteran had a history of pleural plaques.

Private treatment records from Nassau Radiologic Group, P.C., 
indicate that a January 2000 CT scan of the veteran's lungs 
revealed  calcified pleural plaques, left greater than right.  
Follow-up CT scans through December 2003 did not show any 
significant interval changes.  

An April 2002 private medical record from Dr. Cohen notes 
that the veteran denied shortness of breath, cough, or weight 
loss.

The report of the March 2003 VA examination indicates that 
the veteran denied that he had a productive cough.  He said 
he could walk 3 to 4 flights of stairs before becoming short 
of breath.  He denied any treatment for a respiratory 
disorder.  On physical examination, his lungs were clear to 
auscultation without signs of wheezing or rales.  The results 
of the April 2003 VA PFT were noted to be normal. 

The report of the September 2004 VA examination reflects the 
veteran's assertion that he could walk 3 to 4 blocks before 
becoming short of breath.  He reported that he had a chronic 
cough, but said he did not take any medication for a 
respiratory disorder.  On physical examination, lungs were 
clear.  It was noted that the PFT was normal.  Specifically, 
FVC was 86 percent of the predicted value (pre-
bronchodilator) and DCLO was 106 percent of the predicted 
value (pre-bronchodilator).  

The report of the May 2007 VA examination indicates that an 
April 2007 CT scan reported a small benign pleural-based 
nodule that had been stable since January 2000.  The veteran 
reported that he had a non-productive cough and occasional 
dyspnea with moderate and severe exertion.  The results of 
the PFT indicate that FVC was 91 percent of the predicted 
value (pre-bronchodilator) and 87 percent of the predicted 
value (post-bronchodilator).  When post-bronchodilator 
results are poorer than pre-bronchodilator, the respiratory 
condition is evaluated using pre-bronchodilator results.  See 
38 C.F.R. § 4.96(d)(5) (2008).

As noted above, in order to meet the criteria for the 
minimum, compensable rating of 10 percent under DC 6833, a 
FVC of 75 to 80, or a DLCO (SB) of 66 to 80 predicted is 
required.  Here, however, at no point since the March 12, 
2002, effective date of the grant of service connection for 
asbestosis has the veteran been shown to meet the criteria 
for even the minimum, 10 percent rating. under DC 6833.  As 
such, it logically follows that no higher rating under this 
diagnostic code is warranted, and the R  met the evidence 
does not show that the veteran meets, or has met, the 
criteria, and the RO  appropriately assigned a  
noncompensable rating for that disability, as provided by 
38 C.F.R. § 4.31.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability, pursuant to 
Fenderson, and the claim for higher rating  must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial, compensable rating for asbestosis is denied.  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


